DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment to the Claims filed August 10, 2021 is received and entered.  Additionally, Applicant’s Response to Election / Restriction filed April 5, 2022 is received and entered.
2.	Applicant elected Species A without traverse, corresponding to claims 1 – 3, 5, 7 – 14, 16, and 18 – 20.
3.	Claim 1 is amended.  Claims 2 – 20 are newly added.  Claims 4, 6, 15, and 17 are withdrawn as being directed to a non-elected species.  Claims 1 – 3, 5, 7 – 14, 16, and 18 – 20 are pending and are under examination in this action.
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1 – 3, 5, 7 – 14, 16, and 18 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 4, 10 – 11, 14 – 17, and 19 of U.S. Patent No. 10,996,476.
For Example:
Claim 1 (App. 17/218,798)
Claim 1 (Patent 10,996,476)
A system, comprising:
a waveguide configured to guide an image light propagating therein; (lines 1 – 3)
An optical device, comprising:
… a waveguide … configured to guide the image light … ; (lines 1, 3 – 4)
a plurality of diffractive components coupled to the waveguide and switchable between operating in a diffraction state to direct the image light from the waveguide to an eye box, and operating in a non-diffraction state to transmit a light from a real-world environment to the eye-box; and (lines 4 – 7)
an in-coupling element configured to couple the image light into the waveguide (line 5 – 6)
an out-coupling element including a plurality of switching out-coupling gratings (line 7 – 8)
each of the plurality of switchable out-coupling gratings to operate in a diffraction state . . . during a virtual world subframe . . . and to operate in a non-diffraction state . . . during a real-world subframe (lines 9 – 14)
the waveguide . . . configured to guide the image light to an eye box (lines 3 – 4) 
a controller configured to . . . transmit a light from a real-world environment to the eye-box (lines 9, 14 – 15)  
a controller coupled with the plurality of diffractive components and configured to switch each of the plurality of diffractive components between operating in the diffraction state during a virtual-world subframe of a display frame and operating in the non-diffraction state during a real-world subframe of the display frame. (lines 8 – 11)
a controller configured to control each of the plurality of switchable out-coupling gratings to operate in a diffraction state to decouple the image light out of the waveguide during a virtual-world subframe of a display frame, and to operate in a non-diffraction state during a real-world subframe of the display frame (lines 9 – 14)


Claim 1 of the present application is broader and uses more generic terminology than claim 1 of U.S. Patent No. 10,996,476.  Accordingly, it is clear that the recitations of claim 1 of Patent No. 10,996,476 either anticipates or renders obvious claim 1 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626